DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This Office Action is in response to applicant’s arguments filed on 2/3/21.  Claims 2, 8, 12-13, 15-17, 21-27, 31-32 have been cancelled.  Claims 1, 3-7, 9-11, 14, 18-20, 28-30 are pending.  Claim 1 has been amended.  Claims 1, 3-7, 9-11, 14, 18-20, 28-30 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below as a result of the new claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1, 3-7, 9-11, 14, 18-20, 28-30 are rejected under 35 U.S.C. 103(a) as being obvious over Lombard (US Patent Application 2012/0041066 A1) in view of Hollander (US Patent Application 2008/0249082 A1) and Herzenberg et al. (US Patent Application 2011/0014285 A1).  
The instant claims are directed to a method for treating a behavioral deficit in a subject with autism by diagnosing the disorder, administering N-acetyl cysteine, and monitoring the behavioral deficit during treatment.  
Lombard teaches a method of treating autism by administering a pharmaceutical composition typically comprising N-methylglycine and N-acetyl cysteine (abstract and claims) at a dose of 100 to 2000 mg per day (paragraph 0078).  The first step is to identify the risk for autism by looking for various symptoms, such as stereotypical motor behavior and repetitive movements, in children (paragraph 0076) starting from age three years (paragraph 0005) using various criteria, such as DSM-IV-TR (paragraph 0006).  Lombard teaches that over the past 35 yrs, anti-psychotic medications, such as clozapine, risperidone, olanzapine, and quetiapine, have been the most widely used to treat autism (paragraph 0016).  When glutathione levels are reduced there is increased 
Lombard teaches that the pathogenesis of autism may include adverse effects of oxidative stress, and where genes related to this condition are glycine and glutathione pathways (title and paragraph 0011).  Lombard also teaches that N-acetylcysteine (NAC) treatment exerts its effects by activating cystine-glutamate exchange and thereby stimulating extrasynaptic metabotropic glutamate receptors (mGluR).  NAC treatment of rats restored the ability to induce formation of new memories by indirectly stimulating mGluR2/3 and mGluR5, respectively.  Thus, a previously undisclosed mechanism whereby NAC exerts beneficial effects of cognitive decline in pediatric neuropsychiatric disorders involves facilitation of glutamate efflux and reduction of glutamate mediated excitotoxicity.  Further, Lombard describes the particularly efficacious use of a combination of both NAC and sarcosine (N-methylglycine), which produces results beyond what is separately achieved by either NAC or sarcosine alone (paragraphs 0049-0050).  Lombard clearly teaches that while N-acetylcysteine and sarcosine have each been known to be individually beneficial for treating autism, the crux of the invention is the unique and synergistic combination of using both N-acetylcysteine and sarcosine for the same purpose (paragraph 0068).

Hollander teaches that Clinical Global Impression improvement (CGI) and the Aberrant Behavior Checklist (ABC) are known standard rating scales for measuring the severity and irritability for autism (paragraphs 0064-0068).  A score of “4” translates to a moderate ill rating and is the minimum cutoff score on the CGI scale of severity for Autistic Disorders (paragraph 0065).
Herzenberg et al. teach that because NAC destabilizes, degrades, and essentially weakens the longer it is exposed to air, each tablet of the solid form of NAC is individually wrapped and sealed in airtight packaging for significant long term stability (paragraph 0123).  Pharmaceutical carriers (paragraph 0033), effervescent tablets (paragraph 0103), as well as intravenous and intramuscular administration are taught (paragraph 0111).  NAC derivatives include replacing an atom or group of atoms on the parent compound with another atom or group of atoms so as to maintain the same level of efficacy (paragraphs 0032-0034).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to administer N-acetylcysteine alone or with an antipsychotic to treat autism in a subject being treated with an antipsychotic, at the claimed dosages and regimens, as taught by Lombard.
A person of ordinary skill in the art would have been motivated to administer N-acetylcysteine alone because Lombard clearly teaches that the individual therapeutic efficacy of N-acetylcysteine.  Although the main thrust of Lombard is the synergistic 
	It is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994).
It is obvious to administer N-acetylcysteine to treat autism in a subject already being treated with an antipsychotic since antipsychotics, such as clozapine, are known to be used to treat autism.  It is also obvious to administer another antipsychotic, such as risperidone, before, after, or in combination with N-acetylcysteine, since both are individually known to treat autism.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
 It is obvious to continue administering N-acetylcysteine 1-3 times a day for multiple weeks or even indefinitely so as to effectively treat or minimize the symptoms as long as there is a therapeutic effect and there is a need for treatment from the patient.  One of ordinary skill in the art knows how to optimize the treatment regimen 
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to monitor the behavioral deficits prior to treatment with using the Aberrant Behavior Checklist (ABC) scale, and the using the Clinical Global Impression (CGI) to measure the behavioral outcome, as taught by Hollander, in the method of treating autism by administering N-acetylcysteine, as taught by Lombard.
A person of ordinary skill in the art would have been motivated to use the ABC and CGI scales because they are known methods to measure the progress of therapeutic treatment of an active agent.  The skilled artisan would use such scales as 
The Examiner notes that the limitations regarding “wherein the irritability in the subject is reduced by at least 30% or 50% compared to baseline by week 12 after treatment” is obvious to occur since all the elemental steps of the method claims have been taught by the cited prior art.
The Examiner also notes that the cited prior art do not explicitly state that the patients described therein must have a DSM-IV diagnosis of schizophrenia, schizoaffective disorder, or psychotic disorder, or have a prior adequate trial of NAC, or have unstable seizures or significant physical illness.  Furthermore, there is no teaching or suggestion by the cited prior art regarding the subject being physically healthy or if female, not pregnant or sexually active, therefore inclusive of these segments of the population.  In other words, the cited prior art does not preclude subjects with these claimed limitations.

Response to Arguments
The Hardan Declaration under 37 CFR 1.132 filed 2/3/21 is insufficient to overcome the rejection of claims 1, 3-7, 9-11, 14, 18-20, 28-30 based upon Lombard (US Patent Application 2012/0041066 A1) in view of Hollander (US Patent Application 2008/0249082 A1) and Herzenberg et al. (US Patent Application 2011/0014285 A1) as set forth in the last Office action because the declaration is merely an opinion and does not contain any factual evidence or unexpected data to rebut a prima facie case of obviousness.

This is not persuasive because Lombard does not hypothesize that NAC might or might not be effective in the claimed methods, but clearly teaches a method of treating autism by administering a composition comprising NAC.  Proof of efficacy or working examples are not necessary for the prior art to be enabled.  A reference contains an “enabling disclosure” if the public was in possession of the claimed invention before the date of invention. “Such possession is effected if one of ordinary skill in the art could have combined the publication’s description of the invention with his [or her] own knowledge to make the claimed invention.” In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985).
The declaration points to the hypothesis that memantine, a NMDAR antagonist, would have clinical utility in autism, but actual clinical testing found no clinical efficacy.  Therefore, mere speculation of a compound’s effectiveness in autism does not evidence that such treatment would have any chance of success let alone the required reasonable expectation of success.  The declaration points to many studies which model glutamatergic dysfunction and redox imbalance have not found other compounds that targeted these two systems to be effective.

Finally, Applicant argues unexpected results with regard to NAC alone being effective for the claimed methods, as opposed to Lombard’s necessary combination of N-methylglycine and NAC.  Furthermore, Applicant has unexpectedly found that NAC is not only able to treat irritability alone, but also can target restrictive and repetitive behaviors in autism spectrum disorder, which is not taught in Lombard.
This is not persuasive because administering NAC alone cannot be considered unexpected results since it was known to be individually effective for the same methods.  Lombard teaches a synergistic combination of NAC and sarcosine (N-methylglycine), which produces results beyond what is separately achieved by either alone.  Lombard clearly teaches that while N-acetylcysteine and sarcosine have each been known to be individually beneficial for treating autism, therefore one of ordinary skill in the art would have had a reasonable expectation of success in treating autism with either NAC or sarcosine alone.  It just so happens that the crux of the invention is the unique and synergistic effect of combining N-acetylcysteine and sarcosine.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627